Title: Richard Cranch to John Adams, 24 July 1775
From: Cranch, Richard
To: Adams, John


     
      Dear Bror:
      Braintree July 24th 1775
     
     Sister Adams informs me that you complain that your Friends this way neglect writing to you. I believe a share of the Blame belongs to me, and shall now endeavour to make some amends.
     We have lately had several little Expeditions from this quarter against the Enemy, a particular account of which, as near as I can collect it from those who were present, I shall give you.—On the 11th. Inst. in the evening, about 400 Men (partly from the Camp at Roxbury, and partly of the Guards on our Shore) went off from Germantown in 47 Whale Boats, in order to sweep Long Island then surrounded with Men of War. Landed on the Island at 10 o Clock at Night, parted into two grand Divisions and march’d to the House. Majr. Tuppham Tupper commanded, and Capt. Shaw who lately liv’d on Deer Island, conducted him to the House. Shaw burst in a Window and enter’d and Tuppham after him; the Men in the mean time being properly station’d. They expected to have catch’d some Tories there, but found none of any Note. Our People came on so secretely that they were not known to be on the Island untill they enter’d the House; they demanded of the Man who was in the House
      “what People were on the Island?” and were answer’d that a number were in the Barn who had been sent from Boston to cut the Hay and make it. Upon which our People enter’d the Barn and seiz’d them all Prisoners before they knew they were in danger. Among the Prisoners in the House was a Lady, perhaps une Fille de joie, who pretended to be on the point of Marriage with a Capt. of one of the Transports. 15 Prisoners, about 30 Cattle, a Horse, and about 100 Sheep were brought off that Night undiscover’d. Next morning about 10 Whale Boats went on again in broad Day, from Dorchester to Burn the Barns and Hay on the Island (suppos’d to be about 70 Ton). These Boats were discover’d immediately by the Men of War which surrounded the Island, and Barges and Cutters were sent to cutt them off. Our People, however, burnt the House and Barns and gott off without a Man being Kill’d or wounded in the Boats or on the Island tho’ a most heavy fire was Kept up from the Men of War from above and
      below the Island, whose Shot both ways swep’t across the Island where our Men were, and tho’ our Boats were pursue’d by the Barges and Tenders continually firing on them so near that they were sure of taking a number of our Boats as they tho’t, yet we escap’d. Capt. Gould of Weymouth, who was most expos’d, was told by the Officer of the Man of War to “yield for he was his Prisoner,” Gould answer’d “not yet” and discharg’d his Musquet full at him, and encouraging his Men to pull up, he escap’d with the Skin of his Teeth. When some of our foremost Men were landed at the Head of the Moon, they fir’d briskly on the Enemy’s Barges, and kept them off so as to secure the landing of the hindermost which were so hotly pursued. In this engagement one of our Men (Mr. Clarke of Stoughton) was Kill’d.
     Another Expedition has been from hence to Nantaskett and the Light House. Not many Days ago a small Man of War drew up close to the Houses at Nantaskett within the Gutt, and afterwards paraded it by coming up as far as Pig Rocks by Hoffs Neck, and then lying off Hingham Cove , and then returning to Nantaskett again. These movements made our People conclude that the Man of War was sent to secure to Gage’s Army, the Grain then ready to cutt on the lands at Nantaskett; especially as the Barge had seized Mr. Milton of Nantaskett and his Cart and Oxen and carried him and his Oxen to the Admiral, where the Oxen were kept but the Man after much examination releas’d. Under this perswasion, last Tuesday Night our men from Germantown and the neighbouring shore to the amount of about 400, Guards, Mowers &c. pass’d over to Hingham in Boats, and from thence by land to Nantaskett, having engag’d a number of Carts to come over the long Beach. They with great expedition mow’d and
      sent off the Grain to the amount of 70 Cart Load, and having done that, on Thursday morning a Company commanded by Majr. Vose of Milton, went over to the Light House, took down and bro’t off the Lamps, brought off 1 Barrell of Gun Powder, sever all Tierces of Oil, a quantity of old Cordage, Severall Boats &c. and then Burnt the Light House, (but not the Dwelling House) then returning to Nantaskett they found that the Burning of the L: House had alarm’d the Men of War, and that their Barges and Cutters were sent down to attack our People, which they accordingly did, 7 of their Barges being lash’d together for that Purpose. A Hot Fire ensu’d for near an Hour but none of our Men were Kill’d and only two wounded. Our People try’d to draw them on Shore by seeming to run from them, but to no purpose, the men-of-War’s-men seem’d evidently afraid to come near them; and at last put off so as to be out of the reach of our Musquetts. When Mr. Milton
      was carried on board the Admiral, he examin’d him very strictly about the Whale Boats that lately appear’d in the Harbour, what their Number was? where they were kept? whether he could Pilot his People to them &c.? To all which he made such answers as gave the great Man no Satisfaction, especially when he told him that he understood that our People kept the Whale Boats drawn up into the Woods.
     
      I fear you will be tir’d with the length of this Scrawl unless reliev’d by believing it to be design’d for your amusement, by your most affectionate Bror.,
      R:C
     
     
      PS Please to give my best Regards to Mr. S: Adams and tell him that I saw his Wife and Daughter at Dedham last Thursday, and heard from his Son, they are all well. Your Family and all the Circle of our Friends are as well as usual.
      I have heard lately from Mr. Paine’s Family who were then well; please to give my kind Regards to him.
      A few Days ago Mr. Jno. Roulstone Watch Maker and his Family procur’d a Pass to come out of Boston, who is the only one that I have heard of that has had a Pass since the Battle of Charlestown. He landed at Ruggles’s (now Bent’s) and came to see me, he says it is Sickly among the Inhabitants, and more so among the Troops: That the Inhabitants are treated with great Rigour, 3 Men were committed to Jail for only going up into a Steeple to look out; That he was threaten’d for daring too look out from the top of his own House. That a Provost Major terrifies like the Holy Office, no one knowing who is the Victim ’till too late to escape if that was Possible. Poor Mr. Jas. Lovell, Mr. Leech, and Mr. Hunt the Publisher are in Jail. Jno. Cotton Dep: Secy: is Dead.
     
    